



Exhibit 10.2
trimaslogotaol.jpg [trimaslogotaol.jpg]




July 22, 2016




Mr. Thomas Amato




Dear Tom,




On behalf of the TriMas Board of Directors, we are delighted to extend to you an
offer of employment as President and Chief Executive Officer of TriMas
Corporation.


If you return a signed copy of this letter to us by July 25, 2016, then, subject
to the Board's acceptance of this letter, your employment with TriMas will begin
on [ ], 2016, or such later date as may be set by the Board ("Start Date").


We also intend to elect you as a member of TriMas Corporation's Board of
Directors. As President and CEO, you will report to the Board of Directors. The
general terms and conditions of this offer are as follows:


Salary:        $625,000 annually; compensation is paid bi-weekly; subject to
annual review


Annual Bonus: You will be eligible to participate in the TriMas Short Term
Incentive Plan (the “STI Plan”) beginning for fiscal year 2017. Your annual
target award will be one hundred percent (100%) of base salary for each year
with the potential to achieve two hundred percent (200%) of your base salary.
Achievement of this award will be determined by both the performance of TriMas
Corporation and your personal performance. It will be one of your
responsibilities to recommend to the Compensation Committee and the Board the
appropriate metrics and payout ranges for all other executives under the STI
Plan, and it is understood that the Board may choose to apply certain specific
metrics to evaluate your performance that are different from those for other
corporate executives.


Incentives
Transition:
Given that you have not been responsible for setting the targets for the STI
Plan or Long Term Incentive Plan (“LTIP”) grants for fiscal year 2016, you will
not participate in those programs for plan year 2016. In lieu of that
participation, you will receive the long term compensation outlined below.



Long Term
Incentive
Compensation:
On the date of your initial employment with TriMas, you will be granted 150,000
stock options with an exercise price set by the fair market value of TriMas’
stock on the grant date (generally annual vesting in equal increments over a 3
year period, subject to the terms of TriMas’ standard stock option award
agreement).



Subsequent Annual LTIP Grants:


Assuming satisfactory performance and continued employment, it is the Board's
intention that starting for plan year 2017, you will receive annual LTIP grants.
It will be one of your responsibilities to recommend to the Compensation
Committee and the Board appropriate metrics





--------------------------------------------------------------------------------





for TriMas' LTIP target grants. The Board will make future grants based on
individual and company performance targets and in a form established by the
Board.


Subject to the approval of the Compensation Committee, you will be eligible for
a target annual LTIP grant with an expected value of $2,000,000, starting with
the March 2017 grant, which will be made in the form of at least 50% in
Performance Stock Units (same plan design as other executives which currently
uses relative total shareholder return vs. peers) with the balance in time-based
Restricted Stock Units.


Benefits:
You will be eligible to participate in the TriMas benefits program for senior
executives. Additionally, TriMas will provide health care, group life insurance,
short & long-term disability coverage, accidental death & dismemberment
insurance and executive retirement benefits that are available to all employees.
TriMas requires dependent verification be provided for each dependent covered
under the TriMas plans to confirm dependent eligibility. TriMas does not allow
personal use of corporate aircraft.



Retirement
Savings:
Participation in the Company’s 401(k) program at the same level of all other
employees and inclusion in any other retirement program approved by the Board
that is open to other executives and top officers. A few of our existing senior
executives are participants in a Supplemental Executive Retirement Program
(“SERP”). It is the Board’s intention to phase out these plans, and
consequently, SERPs are not being offered to new executives. You will, however,
participate in the Compensation Limit Restoration Plan.



Perquisites:
Existing executives have the benefit of a cash perquisite plan that replaced a
package of prior benefits. It is the Board’s intention to phase out these plans,
and, consequently, such perquisites are not being offered to new executives.



Severance
Policy:
The protections of the TriMas Executive Severance/Change of Control Policy will
be applicable to you as President and Chief Executive Officer. However, the
Board intends to make some modifications to these provisions. In the event of a
“Termination without Cause” (as described in such policy), you will receive cash
severance equal to 1x the sum of base salary and target bonus, and in the event
of a “Termination Following a Change of Control” (as described in such policy),
you will receive cash severance equal to 2x the sum of base salary and target
bonus.



Vacation:
You will be entitled to four (4) weeks of vacation annually.








--------------------------------------------------------------------------------





We are looking forward to having you become President and Chief Executive
Officer of TriMas Corporation. We are highly confident in your ability to lead
the organization in the successful growth and performance of the business.


This letter is not intended to be a contract of employment. It describes the
initial terms of employment that will apply. The Board reserves the right to
modify the terms of your employment at any time, and your employment can be
terminated by you or the company at any time with or without reason, subject to
the TriMas Executive Severance/Change of Control policy (as that policy may be
modified from time to time). If this letter accurately reflects your
understanding of the offer, please indicate your understanding and acceptance by
signing a copy of this letter and returning it to us.




Very truly yours,










/s/ Samuel Valenti, III
 
/s/ Daniel P. Tredwell
Samuel Valenti, III
 
Director
Chairman of the Board
 
TriMas Corporation
TriMas Corporation
 
 





Accepted


/s/ Thomas A. Amato
 
July 23, 2016
Thomas A. Amato
 
Date












